DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the application filed 4 April 2021.  The amendment filed 4 April 2021 amended claim 1.  Claim 1 is pending and have been examined.  Claims 2-4 have been cancelled.  The 101 rejection has been withdrawn.

Examiner’s Note

The claim recites the combination of additional elements of receiving, a current usage or cloud resource usage in order to provide a recommendation on other cloud usage resources to provide. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically receive and analyze usage of cloud resource usage to provide a recommendation of new resources which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 
Response to Arguments

Applicant's arguments filed 4 April 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (U.S. Patent Publication 2012/0131161 A1) (hereafter Ferris) in view of Bolik et al. (U.S. Patent Publication 2013/0318134 A1) (hereafter Bolik).
	
	Referring to Claim 1, Ferris teaches the method of comparing the current usage verses a resources purchased of a cloud by tool (see; Figure 6, par. [0042], and par. [0056] of Ferris teaches analyzing historic (i.e. current usage) of resources and compare it to available other or different cloud resources).

	receiving a cloud subscription detail from a client by the tool (see; par. [0014]-[0015] and par. [0023] of Ferris teaches receiving information regarding usage of cloud information including details related to billing or subscription information).

extracting a data from the cloud by the tool (see; par. [0015] of Ferris teaches gathering (i.e. extracting) cloud related usage data by the deployment component (i.e. tool)).

	generating a report by the tool based on past usage (see; par. [0054] of Ferris teaches providing detail to the user regarding the historic usage and analysis (i.e. report) which provides analysis and comparison evaluations using the historic (i.e. past usage)).

Ferris does not explicitly disclose the following limitations, however,

Bolik teaches generating a recommendation algorithm by the tool to optimize usage of the resources (see; par. [0030] of Bolik teaches determining an algorithm that provides a storage resources having a determined optimum score in order to determine the correct resource at the correct service class).

The Examiner notes that Ferris teaches similar to the instant application teaches matching a usage history to a new cloud resource.  Specifically, Ferris discloses the identifying usage histories that is used to provide the redeployment to a new cloud based network it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bolik teaches providing a storage resource upon receipt of a storage service request and as it is comparable in certain respects to Ferris which matching a usage history to a new cloud resource as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ferris discloses the identifying usage histories that is used to provide the redeployment to a new cloud based network.  However, Ferris fails to disclose generating a recommendation algorithm by the tool to optimize usage of the resources.

Bolik discloses generating a recommendation algorithm by the tool to optimize usage of the resources.


(system/method/apparatus) of Ferris the generating a recommendation algorithm by the tool to optimize usage of the resources as taught by Bolik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ferris and Bolik teach the collecting and analysis of data regarding the usage and management of cloud resources and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Thamp (U.S. Patent Publication 2019/0068637 A1) discloses a cloud based security monitoring using unsupervised pattern recognition and deep learning.
Oppenheim, Jr. et al. (U.S. Patent 9,900,299 B2) discloses an aggregated computing infrastructure analyzer.

Appliant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623